Citation Nr: 1755401	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include nephritis, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial disability rating in excess of 40 percent for diabetes mellitus.

4.  Entitlement to an initial disability rating in excess of 60 percent, prior to August 18, 2011, for coronary artery disease status post coronary artery bypass surgery, and rated as 30 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, jurisdiction was transferred to the RO in Roanoke, Virginia.  Following a November 2014 remand, the Veteran had a hearing in May 2017.

The issues of entitlement to an initial disability rating in excess of 60 percent, prior to August 18, 2011, for coronary artery disease status post coronary artery bypass surgery, and rated as 30 percent thereafter, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a May 2017 hearing, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to an initial disability rating in excess of 40 percent for diabetes mellitus was requested.

2.  Affording the Veteran the benefit of the doubt, his kidney disorder, to include nephritis, is etiologically related to his service-connected diabetes mellitus.

3.  Affording the Veteran the benefit of the doubt, his hypertension is etiologically related to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the veteran (or his or her authorized representative), for entitlement to an initial disability rating in excess of 40 percent for diabetes mellitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for a kidney disorder, to include nephritis, to include as due to diabetes mellitus, have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for hypertension, to include as due to diabetes mellitus, have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the favorable disposition of the claims of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

II.  Withdrawal of Diabetes claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2017).  In the present case, the Appellant has withdrawn his appeal for entitlement to an initial disability rating in excess of 40 percent for diabetes mellitus, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

III.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including arthritis, organic neurological disorders, and peptic ulcers, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  
Under 38 C.F.R. § 3.310(a) (2017), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

IV.  Analysis

Kidney disorder to Include Nephritis

In this case, the Veteran has asserted that his kidney disorder is a result of his service-connected diabetes mellitus.  In a February 2011 letter, the Veteran's private physician wrote that the Veteran had been his patient since January 2006.  The private physician opined that the Veteran's chronic kidney disease was related to his diabetes mellitus and hypertension.  

In an August 2011 VA examination report, the examiner noted that the Veteran had been diagnosed with diabetes mellitus since 1999.  The examiner reported that one complication of the Veteran's diabetes mellitus was diabetic nephropathy or renal dysfunction.  Additionally, the examiner noted that it was at least as likely as not that the Veteran's diabetes mellitus had permanently aggravated his renal disease.  However, the VA examiner contradicted his earlier conclusion when he later opined that the Veteran's kidney dysfunction was less likely than not due to the Veteran's diabetes mellitus.  The rationale was because a February 2011 medical record noted that the Veteran was diagnosed with diabetes mellitus in 2006, and at that time, it was shown that his kidney disorder predated his diabetes mellitus by two to three years.  

The Board finds the August 2011 negative nexus opinion to be inadequate for two reasons.  First, the VA examiner never addressed whether the Veteran's diabetes mellitus had permanently aggravated the Veteran's kidney disorder.  Second, the VA examiner's rationale for the negative opinion was that the Veteran's diabetes mellitus was diagnosed in 2006, and his kidney disorder predated that by two to three years.  However, the Board notes that during the diabetes mellitus portion of the VA examination report, the VA examiner indicated that the Veteran was first diagnosed with diabetes mellitus in 1999, not 2006.  

As a result, the Board finds the August 2011 VA examiner's negative nexus opinion to be of minimal probative value.  The August 2011 VA examiner's opinion, which found no nexus between the Veteran's kidney disorder and diabetes mellitus, was based on the inaccurate fact that the Veteran's diabetes mellitus was diagnosed in 2006, not 1999.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (noting that a medical opinion based on inaccurate facts has little probative value); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  The Board finds the VA examiner's opinion to be inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the above analysis, the Board concludes that the February 2011 positive nexus opinion, combined with the August 2011 VA examination report, that found that it was at least as likely as not that the Veteran's diabetes mellitus had permanently aggravated his kidney disorder, are sufficient to find that service connection is warranted for a kidney disorder to include nephritis.  This claim is thus granted in full.  38 U.S.C. § 5107(b) (2012).

Hypertension

In this case, the Veteran has asserted that his hypertension is a result of his service-connected diabetes mellitus.  In a February 2011 letter, the Veteran's private physician wrote that the Veteran had been his patient since January 2006.  The private physician opined that he thought that it was "almost a certainty" that the Veteran's hypertension was related to active service.  

In an August 2011 VA examination report, the examiner noted that the Veteran had been diagnosed with diabetes mellitus since 1999.  The examiner reported that it was at least as likely as not that the Veteran's diabetes mellitus was the cause of his hypertension.  Additionally, the examiner noted that it was also at least as likely as not that the Veteran's diabetes mellitus had permanently aggravated the Veteran's hypertension.   However, the VA examiner contradicted his earlier conclusion when he later opined that the Veteran's hypertension was less likely than not due to the Veteran's diabetes mellitus.  The rationale was because a February 2011 medical record noted that the Veteran was diagnosed with diabetes mellitus in 2006, and at that time, it was shown that his hypertension predated his diabetes mellitus by two to three years.  

The Board finds the August 2011 negative nexus opinion to be inadequate for two reasons.  First, the VA examiner never addressed whether the Veteran's diabetes mellitus had permanently aggravated the Veteran's hypertension.  Second, the VA examiner directly contradicted himself, finding in one part of the examination report that the Veteran's diabetes mellitus was the cause of his hypertension, and in another part of the report opining that it was not.  Additionally, the examiner's rationale for the negative opinion was that the Veteran's diabetes mellitus was diagnosed in 2006, and his hypertension predated that by two to three years.  However, the Board notes that during the diabetes mellitus portion of the VA examination report, the VA examiner indicated that the Veteran was first diagnosed with diabetes mellitus in 1999, not 2006.  

As a result, the Board finds the August 2011 VA examiner's negative nexus opinion to be of minimal probative value.  The August 2011 VA examiner's opinion, which found no nexus between the Veteran's hypertension and diabetes mellitus, was based on the inaccurate fact that the Veteran's diabetes mellitus was diagnosed in 2006, not 1999.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (noting that a medical opinion based on inaccurate facts has little probative value); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  The Board finds the VA examiner's opinion to be inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the above analysis, the Board concludes that the February 2011 positive nexus opinion, combined with the August 2011 VA examination report, that found that it was at least as likely as not that the Veteran's diabetes mellitus had caused and permanently aggravated his hypertension, are sufficient to find that service connection is warranted for hypertension.  This claim is thus granted in full.  38 U.S.C. § 5107(b) (2012).


ORDER

The appeal for entitlement to an initial disability rating in excess of 40 percent for diabetes mellitus is dismissed.

Entitlement to service connection for a kidney disorder, to include nephritis, to include as secondary to service-connected diabetes mellitus, is granted.

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is granted.


REMAND

Concerning the claim for an initial increased rating for coronary artery disease status post coronary artery bypass surgery, rated as 60 percent prior to August 18, 2011, and 30 percent thereafter, the Board notes that the last time the Veteran was evaluated for his service-connected coronary artery disease was in August 2011.  However, in his May 2017 hearing, the Veteran testified that he had two angioplasties in June 2012.  As a result, a new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's coronary artery disease.
Concerning the claim for TDIU, the Board notes that favorable decisions on the claims for service connection for a kidney disorder and hypertension, along with the potential for an increased rating for the Veteran's coronary artery disease could impact upon the Veteran's claim for a TDIU.  Thus, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claim currently on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  On remand, the Board finds that the AOJ must adjudicate the TDIU claim in conjunction with readjudication of the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1. In accord with the provisions of 38 C.F.R. § 3.159(c)(1) (2017), make efforts to obtain all VA and private treatment records.

2. After obtaining any additional records to the extent possible, the Veteran should be afforded a VA cardiovascular examination to evaluate the current nature, extent, and severity of his service-connected coronary artery disease.  The claims folder should be made available to the examiner for review before the examination.  

All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should identify all complications and symptoms attributable to the Veteran's service-connected coronary artery disease, in accordance with the rating criteria.  

The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria to include an assessment of exercise capacity in terms of METs (metabolic equivalent); left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency.  

If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.

3. The examiner should also determine the functional effects of the Veteran's service-connected disabilities (listed in an April 2015 rating decision, plus the now-service-connected hypertension and kidney disorder) on his ability to obtain and maintain employment consistent with his education and occupational experience.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must fully describe the impact of the Veteran's service-connected disabilities (as listed in an April 2015 rating decision) on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

4. After the completion of the instructions of the previous paragraphs, and any other development deemed necessary, furnish the Veteran and his representative with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


